           4:19-cv-04104-SLD-JEH # 1           Page 1 of 33                                               E-FILED
                                                                          Thursday, 16 May, 2019 04:27:30 PM
                                                                                Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS


 RIKKI GUAJARDO, on behalf of herself, and all
 others similarly situated,                                 Case No.:__________________

            Plaintiff,                                      CLASS ACTION COMPLAINT

 v.                                                         JURY TRIAL DEMANDED

 SKECHERS USA, INC.,

             Defendant.



                                          INTRODUCTION

         Plaintiff Guajardo, on behalf of herself and all others similarly situated, brings this action

against Defendant Skechers USA, Inc. Plaintiff’s allegations herein are based upon personal

knowledge as to her own acts and experiences in this matter, the investigation of counsel, and upon

information and belief as to other matters.

                                       SUMMARY OF CASE

      1. This action involves Skechers’s design, development, manufacture, marketing, distribution

and sale of dangerous and defective children’s footwear with light up features.

      2. Skechers is a multi-billion-dollar, self-described global leader in the footwear industry, and

has invested and spent hundreds of millions of dollars creating and promoting its shoe designs.

      3. Skechers designs, develops, manufactures, markets, distributes and sells a diverse range of

lifestyle footwear for men, women, and children, as well as performance footwear for men and

women.




                                                   1
784233.1
           4:19-cv-04104-SLD-JEH # 1        Page 2 of 33



   4. This class action involves Skechers children’s footwear featuring S-Lights and

rechargeable technology including, but not limited to, Skechers Energy Lights shoes, S Light

Shoes, Twinkle Toes and Shopkins shoes. (“Lighted Shoes”).

   5. The Lighted Shoes were distributed and sold with a number of substandard design or

manufacturing defects that create a serious safety hazard.

   6. The Lighted Shoes contain a number of design or manufacturing flaws including, without

limitation, an inadequate electrical system powered by batteries, which can lead to multiple failure

modes, including a dangerous electrical or thermal event that can lead to heat, fire or the release

of electrolyte vapors that can cause skin burns (the “Defect”).

   7. At all relevant times, Skechers knew or should have known of the Defect, but nevertheless

misrepresented to consumers that the Lighted Shoes were safe for their children to wear, when

they were not.

   8. Skechers actively concealed and failed to disclose the Defect to Plaintiff and Class

Members.      AS a direct and proximate result of Skechers’ unlawful conduct, including its

misrepresentations and, concealment regarding the inherent safety risk posed by the Defect in the

Lighted Shoes, and its failure to recall the Lighted Shoes or remedy the Defect, Plaintiff and all

Class Members purchased and used the dangerous and defective Lighted Shoes when they

otherwise would have paid significantly less for the Lighted Shoes, or else would not have

purchased and used them at all.

   9. Plaintiff Guajardo purchased the Lighted Shoes for her child upon the reasonable belief

that they were safe and would function as intended. Plaintiff was unaware of the Defect at the

time she purchased the Lighted Shoes, and would not have purchased the Lighted Shoes or paid

as much for them had they been aware of the Defect. Following Plaintiff’s purchase, the Lighted



                                                 2
784233.1
           4:19-cv-04104-SLD-JEH # 1         Page 3 of 33



Shoes failed as a result of the Defect, causing persistent personal injuries, including swelling,

burning, blistering and pain. Following these injuries, Plaintiff contacted Skechers to no avail, as

she was merely instructed to return the defective Lighted Shoes to the retailer where the shoes

were purchased.

   10. Plaintiff’s and all Class Members’ Lighted Shoes contain the same Defect, posing the same

substantial safety risk to consumers and the public. Skechers Lighted Shoes cannot be used safely

for their intended purpose of children’s footwear.

                                             PARTIES

   11. Plaintiff Guajardo is and was at all times relevant to this matter a resident and citizen of

Spring Valley, Illinois.

   12. Defendant Skechers U.S.A., Inc. is a corporation duly organized and existing under the

laws of the State of Delaware with a principal place of business located at 228 Manhattan Beach

Blvd., Manhattan Beach, California 90266.

   13. At all times relevant to this action, Skechers designed, manufactured, marketed, distributed

and warranted the Light Up Shoes at issue in this litigation in the state of Illinois and throughout

the United States.

                                 JURISDICTION AND VENUE

   14. This Court has personal jurisdiction over Skechers in this matter. The acts and omissions

giving rise to this action occurred in the state of Illinois. Defendant has been afforded due process

because it has, at all times relevant to this matter, individually or through its agents, subsidiaries,

officers and/or representatives, operated, conducted, engaged in and carried on a business venture

in this state and/or maintained an office or agency in this state, and/or marketed, advertised,

distributed and/or sold products, committed a statutory violation within this state related to the



                                                  3
784233.1
           4:19-cv-04104-SLD-JEH # 1          Page 4 of 33



allegations made herein, and caused injuries to Plaintiff and putative Class Members, which arose

out of the acts and omissions that occurred in the state of Illinois, during the relevant time period,

at which time Defendant was engaged in business activities in the state of Illinois.

    15. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §1332 of

the Class Action Fairness Act of 2005 because : (i) there are 100 or more putative Class Members,

(ii) there is an aggregate amount in controversy exceeding $5,000,000.00, exclusive of interest and

costs, and (iii) there is minimal diversity because at least one Plaintiff and Defendant are citizens

of different states. This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367.

    16. Venue is proper in this District under 28 U.S.C. § 1391 because Skechers conducts business

in this District and has intentionally availed itself of the laws and markets within this District.

                                   FACTUAL ALLEGATIONS

                  Skechers Marketing and Advertising of Children’s Footwear

    17. Skechers is a multi-billion-dollar footwear company that describes itself as a “leading kids

footwear brand,” with approximately 13% of its production including children’s footwear.1

    18. Skechers’ products are available in the United States and more than 160 countries and

territories worldwide, with more than 2,400 Skechers-branded retail stores, and on Skechers’ e-

commerce websites.

    19. Skechers’ products, packaging, and advertising prominently display one or more of the

trademarks and/or brands, clearly designating Skechers as the source of the footwear. Skechers’




1
 https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/3002/a
nnual_report/2016_AR.pdf, Skechers Annual Report 2016 (last visited May 16, 2019).

                                                  4
784233.1
           4:19-cv-04104-SLD-JEH # 1        Page 5 of 33



products, packaging, and advertising also describe the products’ features, objectives and purposes

(such as lighted footwear).

    20. Skechers is a sophisticated company and knows that when it comes to marketing and

advertising, words and packaging design matter.        With this knowledge, Skechers takes an

aggressive approach to marketing, regularly developing new print and TV campaigns for its

footwear lines, and has directed this marketing and advertising to children.

    21. Skechers places a large emphasis on its children’s footwear, and has engaged in a dedicated

marketing campaign to convince parents, and their children, to purchase its footwear:

                As our SKECHERS Kids business grows, we continue to create

                captivating commercials that capitalize on the success of our

                animated characters, all of whom appear in their own television

                advertising campaigns on the leading children’s networks. Twinkle

                Toes, Luminator, Sporty Shorty, Pretty Tall, Kewl Breeze, Z-Strap

                and Elastika are recognizable – and have perpetuated the strong on-

                going demand for our kids’ footwear.

                We believe the star power of these animated characters and

                celebrities who are representing our brands will build sales, drive

                purchase intent and further leverage our business around the world.2

                ***

                While we capitalize on [celebrities] in every marketing medium –

                including a 200-foot billboard overlooking one of the most



2
 https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/2978/
annual_report/2010+Annual+Report.pdf, Skechers Annual Report 2010 (last visited May 16,
2019).

                                                 5
784233.1
           4:19-cv-04104-SLD-JEH # 1           Page 6 of 33



                trafficked freeways in the country, we also have our own animated

                stars thanks to clever kids’ commercials that air on the most popular

                children’s networks. Younger kids now seek out Twinkle Toes,

                Luminator, Kewl Breeze, Super-Z and Sporty Shorty as much as

                their favorite superheroes.3

    22. Skechers knows that its Lighted Shoes have captured the attention of both parents and their

children:

                Lights, comfort, action! Skechers are bright and bold toys for

                children’s feet: made with the latest looks and technology for racing,

                leaping and jumping boys and girls.4

                ***

                Skechers’ extensive collection spans a broad range of boys and girls

                styles that feature lights, colors and creative concepts that grab the

                attention of kids while the quality constructions and proven comfort

                features appeal to parents. It’s a winning formula in children’s

                footwear design.5

                ***

                With kids, we always take the approach of combining comfort,

                color, and fun. With further innovation, we developed more lighted

                styles for children—some of which we even sized up to tweens. And




3
  Id.
4
  https://about.skechers.com/brand (last visited May 16 2019).
5
  https://investors.skechers.com/press-releases/detail/311/skechers-kids-wins-design-excellence-
award-from-footwear (last visited May 16, 2019).

                                                  6
784233.1
           4:19-cv-04104-SLD-JEH # 1        Page 7 of 33



                we, of course, advertised these styles with entertaining television

                commercials.6

                ***

                MARKETING TO THE WORLD… [that] [r]eaches kids with

                captivating commercials, starring our animated characters Twinkle

                Toes, Luminator, Kewl Breeze, Z-Strap, Bella Ballerina, and Sporty

                Shorty.7

                                MECHANICS OF THE DEFECT

    23. The Skechers Kids line includes various types of Lighted footwear: “Skechers’ lighted

footwear collection for boys and girls includes multiple categories, featuring S-Lights and

rechargeable technology with brands like Energy Lights by Skechers footwear. S-Lights combine

patterns of lights on the outsoles and sides of the shoes, while Energy Lights by Skechers is a

classic high-top or low-top sneaker with a rechargeable lighted outsole that features a variety of

colors and light.”8

    24. Skechers has sold hundreds of thousands, and possibly millions, of the Lighted Shoes

throughout the United States.

    25. The Lighted Shoes were distributed and sold with a number of substandard design and

manufacturing defects that have caused a serious safety hazard.



6
  https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/3002/a
nnual_report/2016_AR.pdf, Skechers Annual Report 2016 (last visited May 16, 2019).
7
  https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/2982/a
nnual_report/2011+Annual_Report.pdf (emphasis added), Skechers Annual Report 2011 (last
visited May 16, 2019).
8
 https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/3006/a
nnual_report/2017_ANNUAL_REPORT.pdf, Skechers Annual Report 2017 (last visited May
16, 2019).

                                                7
784233.1
           4:19-cv-04104-SLD-JEH # 1          Page 8 of 33



    26. The Lighted Shoes contain an electrical system powered by a battery which requires the

appropriate due-diligence to protect against common failure modes, and which Skechers has failed

to follow.

    27. The Twinkle Toes Lighted Shoes, Shopkins Lighted Shoes and S-Lights Shoes contain

either one or two non-rechargeable Coin Cell batteries, which is a Primary Lithium Manganese

Oxide (LiMnO2) battery with the designation “CR2032,” which can provide energy for a thermal

event when shorted and/or release electrolyte vapor which can result in skin burns and/or itching.

    28. The Energy Lights Lighted Shoes contain a pouch cell battery, a Lithium Polymer

rechargeable battery, which is a flammable battery that can provide energy for a thermal event in

certain conditions.

    29. All of the Lighted Shoes contain an electrical system that in certain conditions can be

impacted by a partial or full short-circuit condition that can lead to failure modes.

    30. All of the Lighted Shoe contains inadequate mechanical protection. As the products are

used by children in a number of everyday situations (i.e. playgrounds with wood-chips), there is

inadequate mechanical protection against penetration from sharp wood-chips and other objects

that are common in the environment where the Lighted Shoes will be used.

    31. Further, the design of the Lighted Shoes is not sufficiently robust to prevent moisture and

contamination (i.e. sweat or water from children jumping in puddles), allowing opportunities for

contamination of the battery cell and also paths to create a partial short-circuit in either the battery,

wiring and/or circuit card electronics that can lead to a thermal event.

    32. This is incredibly dangerous as inadequate robustness against moisture intrusion could

result in a battery short-circuit which could generate heat, fire, or release of electrolyte vapors

which could result in burns when in contact with skin.



                                                   8
784233.1
           4:19-cv-04104-SLD-JEH # 1         Page 9 of 33



   33. Further, the wiring in the Lighted Shoes is sub-par and has the potential to short together

to cause an electrical and/or thermal event. With typical wiring practices in many industries, wires

will be fixed channels or “conduit” that forms a protective shell or insulation layer around the

wires. This is even more critical in applications where the wires are under compression, such as

the Lighted Shoes, as it is proper design to prevent conditions to where the insulation can be

compromised due to compression and possible flexing and result in a short circuit.

   34. The design of the Lighted shoes does to prevent these conditions as it allows for bends and

overlaps in the wiring which can lead to shorts. Shorting the wires together can create a partial or

full short-circuit on the battery which can release electrolyte vapor, and can result in skin burns

and/or fire when introduced to a spark source (i.e. the electronics card in the same assembly).

   35. Moreover, the battery cell and LED driver electronics in the Lighted Shoes are packaged

in a plastic box which is then “potted” or “encapsulated” (i.e. filled with a material that solidifies)

presumably to prevent intrusion of moisture, salt-fog and similar contaminants. Potting or

encapsulating batteries is not a safe design solution unless there is an adequate method of venting

the cell in case of an internal high-pressure event. Encapsulating the battery cell can lead to an

explosion rather than a controlled release of internal pressure. Further, encapsulation of this type

of battery is not recommended per the manufacturers MSDS, which states: “Mechanical

Containment: If potting or sealing the battery in an airtight or watertight container is required,

consult your Tuobu Battery Limited representative for precautionary suggestions. Do not obstruct

safety release vents on batteries. Encapsulation of batteries will not allow cell venting and can

cause high pressure rupture.” An exploding battery can result in fire or skin burns due to contact

with electrolyte vapor.




                                                  9
784233.1
       4:19-cv-04104-SLD-JEH # 1            Page 10 of 33



   36. In addition, there were no warning labels relating to batteries or electrical systems nor were

there any instructions included with the Lighted Shoes. There was also no indication there was a

Lithium Ion battery contained in the shoe, and there were no instructions or prohibitions related to

the lithium battery.

   37. The dangerous defect in the Lighted Shoes, which should have prevented the product from

ever being distributed into the consumer market place, is further compounded by the lack of

adequate warning. The lack of an adequate warning is problematic as the product contains

inadequate mechanical protection, and the battery is a flammable Lithium-Ion battery. As the

product used in application is by children in a number of everyday situations (i.e. playgrounds w/

wood-chips), there is inadequate mechanical protection against penetration from sharp wood-chips

and other objects that are common in the environment where these will be used.

                       SKECHERS’ KNOWLEDGE OF THE DEFECT


   38. Skechers knew or should have known when it sold the Lighted Shoes to Plaintiffs and Class

Members that the Lighted Shoes suffered from the Defect, and that this Defect caused the Lighted

Shoes to function improperly during their expected useful life, represented an unreasonable risk to

children, and might result in significant personal injury and/or proper damage to consumers and

the public.

   39. Skechers is a sophisticated footwear company that describes itself as a leader in the

footwear industry, and which has the capacity to conduct quality and safety testing on its Lighted

Shoes, and to understand the inherent dangers of the inadequate design and/or manufacture in the

Lighted Shoes. The Lighted Shoes contain substandard packaging, wiring, moisture protection and

penetration protection (from everyday objects with which children come into contact, such as

playground woodchips), which can result in dangerous thermal events such as fire or skin burns.

                                                10
784233.1
       4:19-cv-04104-SLD-JEH # 1            Page 11 of 33



A company as sophisticated as Skechers either knew or should have known of this danger before

marketing and selling the Lighted Shoes for children.

    40. Skechers has certainly known about the Defect since at least 2018, when Plaintiff Collins

contacted Skechers about his daughter’s injuries as a result of the Lighted Shoes, at which time

Skechers was put on notice of the dangerous defect in its Lighted Shoes. However, Skechers failed

to take any action in response to the same and, instead, , continued to sell the Lighted Shoes, and

to represent to consumers that the Lighted Shoes are safe for children.

    41. For example, in response to reported injuries, including a chemical burn from one of its

Lighted Shoes in or around July 2018, Skechers doubled down on its deceptive representations

about the safety of its Lighted Shoes stating: “Skechers footwear products are rigorously tested for

safety… Skechers, a family brand, has sold millions of pairs of children’s lighted footwear

worldwide and has not had one incident of chemical burns reported…” 9

    42. Contrary to Skechers’ aforementioned representation, prior to July 2018, as described

below, all three Plaintiffs in this action complained directly to Skechers about chemical burns to

their children’s feet as a result of the Skechers Light Up Shoes, and Skechers failed to adequately

respond to these complaints.

    43. Despite its knowledge of the Defect, Skechers did not remedy or eliminate the Defect in

the Lighted Shoes or remove them from the stream of commerce.

    44. In conjunction with Skechers experience designing, manufacturing and selling the Lighted

Shoes, including its self-described position as a leader in the footwear marketplace that devotes




9
 https://www.foxnews.com/health/popular-light-up-sneakers-left-boy-with-second-degree-
burns-on-feet-mom-claims, (last visited May 16, 2019).

                                                11
784233.1
       4:19-cv-04104-SLD-JEH # 1             Page 12 of 33



millions of dollars to footwear design and research, Skechers knew or should have known of the

defect before and at the time it distributed the Lighted Shoes into the consumer marketplace.

   45. Skechers had a duty to disclose the Defect and a duty not to conceal the Defect from

Plaintiffs and Class Members.

   46. Despite its knowledge of the Defect, Skechers is continuing to sell the defective Lighted

Shoes for children’s use, while it actively misrepresents the Defect in the Lighted Shoes, conceals

the Defect, fails to notify consumers of the Defect, and fails to recall the Lighted Shoes. Skechers’

failure to disclose the Defect, and its active concealment of the Defect, places Plaintiffs and Class

Members at risk of personal injury and/or property damage.

   47. Moreover, Skechers continues to falsely represent through written warranties that the

Lighted Shoes are free from defects and is of merchantable quality.

   48. When corresponding with customers, including Plaintiffs, Skechers does not disclose that

the Lighted Shoes suffer from the Defect. As a result, reasonable consumers, including Plaintiffs

and Class Members, purchased and used, and continue to purchase and use the Lighted Shoes for

their children’s use even though it is unsafe to do so.

                                  PLAINTIFF EXPERIENCE

Plaintiff Guajardo

   49. On or about January 2018, Plaintiff Guajardo purchased a pair of Skechers Energy Lights

from a Kohl’s retailer located in Illinois. Plaintiff Guajardo purchased the Lighted Shoes for her

son – who is six years old.

   50. Based on the representations in Skechers’ advertisements and packaging, Plaintiff

Guajardo trusted that the Lighted Shoes were safe for her son to wear and that the product was fit

for its intended purpose of children’s everyday footwear.


                                                 12
784233.1
       4:19-cv-04104-SLD-JEH # 1            Page 13 of 33



   51. Ms. Guajardo’s son wore the Lighted Shoes several times. The first time he wore them to

school, her son complained that his feet were burning due to the intense heat emanating from the

back of the Lighted Shoes. The heat was so painful and uncomfortable that Plaintiff’s son had to

remove his Lighted Shores at school that day, and change into another pair. Unaware of the nature

of the Defect, Plaintiff’s son wore the Lighted Shoes several more times. In one instance, the

Lighted Shoes became so hot that they caused a painful heat blister on the back of his foot.

   52. Following her son’s injuries, Plaintiff Guajardo contacted Skechers customer service and

was instructed to return the Lighted Shoes to Kohls retailer where she purchased them. However,

the retailer refused to accept the shoes because they had been worn.

   53. Plaintiff Guajardo received a pair of Skechers Energy Lights that was defective at the point

of sale. Plaintiff Guajardo did not receive the benefit of her bargain as a result thereof. Plaintiff

Guajardo would not have purchased the Skechers Energy Lights shoes had she known they were

defective.

   54. If Plaintiff Guajardo’s Lighted Shoes had functioned as advertised, Ms. Guajardo would

likely purchase them in the future. Alternatively, if the Court were to issue an injunction ordering

Skechers to comply with advertising and warranty laws, Ms. Guajardo would likely purchase

Lighted Shoes again in the future.

                              CLASS ACTION ALLEGATIONS

   55. Plaintiff Guajardo brings this action against Skechers individually and as a class action

pursuant to Fed. R. Civ. P. 23(a), 23(b)(2), and 23(b)(3) on behalf of the following Class:

               During the fullest period allowed by law, all persons residing in

               Illinois who purchased the Lighted Shoes. (the “Illinois” Class).

   56. Excluded from the Classes are: (a) any judge presiding over this action and members of


                                                 13
784233.1
       4:19-cv-04104-SLD-JEH # 1            Page 14 of 33



their family; and (b) all officers, directors and employees of Skechers.

   57. Numerosity: The Members of each Class are so numerous that joinder of all Members is

impracticable. While the exact number of Class Members is presently unknown, each Class

consists of at least thousands or hundreds of thousands of people. The exact number of Class

Members can be determined by Skechers’ sales information and other records.

   58. Commonality: Common questions of law and fact exist as to all Members of each Class,

including, without limitation:

       a. Whether Lighted Shoes designed, manufactured and sold by or on behalf of Skechers

           suffer from the Defect;

       b. Whether the Defect creates and unreasonable risk of harm that prevents the Lighted

           Shoes from being safely used for their intended purpose;

       c. Whether Skechers knew or should have know that the Lighted Shoes suffered from the

           Defect at the time they were placed in the stream of commerce;

       d. Whether Skechers engaged in deceptive or unlawful conduct when it misrepresented

           and concealed its knowledge of and information about the Defect;

       e. Whether Skechers fraudulently concealed the Defect;

       f. Whether Skechers breached express warranties relating to the Lighted Shoes;

       g. Whether Skechers breached implied warranties relating to the Lighted Shoes;

       h. Whether the Defect resulted from Skechers’ negligence;

       i. Whether Plaintiffs and Class Members are entitled to damages;

       j. Whether Plaintiffs and Class Members are entitled to replacement or repair of their

           defective Lighted Shores; and

       k. Whether Plaintiffs and Class Members are entitled to equitable relief, including an



                                                14
784233.1
        4:19-cv-04104-SLD-JEH # 1            Page 15 of 33



           injunction requiring that Skechers engage in a corrective notice campaign and/or a

           recall.

   59. Typicality: Plaintiffs have the same interest in this matter as all Class Members, and

Plaintiffs’ claims arise out of the same set of facts and conduct by Skechers as the claims of all

Class Members. Plaintiffs’ and Class Members’ claims all arise out of Skechers design,

manufacture, distribution, and sale of the defective Lighted Shoes that has created a significant

safety risk to consumers, and from Skechers failure to disclose the Defect.

   60. Adequacy of Representation: Plaintiffs are committed to pursuing this action and have

retained competent counsel experienced in consumer and product liability class action litigation.

Accordingly, Plaintiffs and their counsel will fairly and adequately protect the interests of the Class

Members.

   61. Injunctive/Declaratory Relief: The elements of Rule 23(b)(2) are met. Without this relief,

Skechers will continue to commit the unlawful practices alleged herein, and Class Members will

remain at an unreasonable and serious safety risk as a result of the Defect. Skechers has acted and

refused to act on grounds that apply generally to the Class, such that final injunctive relief and

corresponding declaratory relief is appropriate respecting the Class as a whole.

   62. Predominance and Superiority: The elements of Rule 23(b)(3) are met. The common

questions of law and fact enumerated above predominate over the questions affecting only

individual Class Members, and a class action is the superior method for the fair and efficient

adjudication of this controversy. The likelihood that individual Class Members will prosecute

separate actions is remote due to the time and expense necessary to conduct such litigation. Serial

adjudication in numerous venues is not efficient, timely, or proper. Judicial resources will be

unnecessarily depleted by resolution of individual claims. Joinder on an individual basis of



                                                  15
784233.1
        4:19-cv-04104-SLD-JEH # 1            Page 16 of 33



hundreds or thousands of claimants in one suit would be impractical or impossible. Individualized

rulings and judgments could result in inconsistent relief for similarly-situated plaintiffs.

                         TOLLING OF STATUTE OF LIMITATIONS

   63. Discovery Rule. Plaintiffs’ claims accrued upon discovery that the Lighted Shoes that

Skechers designed, manufactured, and placed into the stream of commerce suffered from the

Defect, and that the Defect could not be repaired. While Skechers knew of and failed to disclose

the Defect, Plaintiffs and Class Members could not and did not discover this fact through

reasonable diligent investigation until after they experienced the Defect, and reasonably excluded

other potential causes of the failure.

   64. Active Concealment Tolling. Any statutes of limitations are tolled by Skechers’ knowing

and active concealment of the Defect. Skechers kept Plaintiffs and Class Members ignorant of

vital information essential to the pursuit of their claims, without any fault or lack of diligence on

the part of Plaintiffs. The details of Skechers’ efforts to conceal its above-described unlawful

conduct are in its possession, custody, and control, to the exclusion of Plaintiffs and Class

Members. Plaintiffs and Class Members could not reasonably have discovered the Defect.

   65. Estoppel. Skechers was and is under a continuous duty to disclose to Plaintiffs and Class

Members the true character, quality and nature of the Lighted Shoes. At all relevant times, and

continuing to this day, Skechers knowingly, affirmatively, and actively misrepresents and omits

the true character, quality, and nature of the Lighted Shoes, including the Defect. The details of

Skechers’ efforts to conceal its above-described unlawful conduct are in its possession, custody,

and control, to the exclusion of Plaintiffs and Class Members. Plaintiffs and Class Members

reasonably relied upon Skechers knowing and/or active omissions. Based on the foregoing,

Skechers is estopped from relying upon any statutes of limitation in defense of this action.


                                                  16
784233.1
        4:19-cv-04104-SLD-JEH # 1            Page 17 of 33



    66. Equitable Tolling.     Skechers took active steps to omit the fact that it wrongfully,

improperly, illegally, and repeatedly manufactured, marketed, distributed, sold the Lighted Shoes

containing the Defect. The details of Skechers efforts to conceal its above-described unlawful

conduct are in its possession, custody, and control, to the exclusion of the Plaintiffs and Class

Members. When Plaintiffs learned about this material information, they exercised due diligence

by thoroughly investigating the situation, retaining counsel, and pursuing their claims. Skechers

wrongfully omitted its deceitful acts described above. Should it be necessary, therefore, all

applicable statutes of limitation are tolled under the doctrine of equitable tolling.

                                      CAUSES OF ACTION

                                            COUNT I
                            Breach of Contract/Common Law Warranty
                (Plaintiff Guajardo individually and on behalf of the Illinois Class

    67. Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

    68. Plaintiff brings this claim individually and on behalf of the Illinois Class against Skechers.

To the extent Skechers’ commitment is deemed to not be a warranty under any of the

aforementioned state laws, Plaintiffs plead in the alternative under common law warranty or

contract law.

    69. Skechers expressly warranted that the Lighted Shoes were fit for their ordinary and

intended purpose for which such goods are used, including, but not limited to, children’s footwear,

as a result of the Defect.

    70. Skechers made the foregoing and express representations and warranties to all consumers,

which became the basis of the bargain between Plaintiff, Class Members and Skechers.

    71. Skechers breached the warranties and/or contract obligations by placing the Lighted Shoes

into the stream of commerce, and selling them to consumers, when the Lighted Shoes contained



                                                  17
784233.1
       4:19-cv-04104-SLD-JEH # 1            Page 18 of 33



the Defect, could not be worn safely and as intended, and did not have the properties they were

represented to possess.

   72. Due to the Lighted Shoes’ Defect, they are unfit for their intended use and purpose. The

Defect substantially and/or completely impairs the use and value of the Lighted Shoes.

   73. The Defect existed when the Lighted Shoes left Skechers’ possession or control and were

sold to Plaintiff and Class Members. The Defect was not discoverable by Plaintiff and Class

Members at the time they purchased the Lighted Shoes.

   74. As a direct and proximate cause of Skecher’s breach of warranties and/or contract, Plaintiff

and Class Members were harmed because they would not have purchased the Lighted Shoes had

they known the truth about the Defect.

                                         COUNT II
                                     Unjust Enrichment
             (Plaintiff Guajardo individually and on behalf of the Illinois Class)

   75. Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

   76. Plaintiff brings this claim individually and on behalf of the Illinois Class against Skechers.

This alternative claim is asserted on behalf of Plaintiff and Class Members to the extent there is

any determination that any contracts between Class Members and Skechers do not govern the

subject matter of the disputes with Skechers, or that Plaintiff does not have standing to assert any

contractual claims against Skechers.

   77. Plaintiff and Class Members conferred a benefit on Skechers, and Skechers had knowledge

of this benefit. By its wrongful acts and omissions described herein, including selling the defective

Lighted Shoes, Skechers was unjustly enriched at the expense of Plaintiff and Class Members.

   78. Plaintiff’s and Class Members’ detriment and Skechers’ enrichment were related to and

flowed from the wrongful conduct alleged in this Complaint.



                                                 18
784233.1
         4:19-cv-04104-SLD-JEH # 1          Page 19 of 33



   79. It would be inequitable for Skechers to retain the profits, benefits, and other compensation

obtained from its wrongful conduct as described herein in connection with selling the Lighted

Shoes.

   80. Plaintiff and Class Members seek restitution from Skechers and an order of this Court

proportionally disgorging all profits, benefits, and other compensation obtained by Skechers from

its wrongful conduct, and establishing a constructive trust from which Plaintiff and Class Members

may seek restitution.

                                        COUNT III
                                         Negligence
             (Plaintiff Guajardo individually and on behalf of the Illinois Class)

   81. Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

   82. Skechers owed a duty to Plaintiff and Class Members to design, manufacture, produce,

test, inspect, market, distribute, and sell the Lighted Shoes with reasonable care and in a

workmanlike fashion, and also had a duty to protect Plaintiff and Class Members from foreseeable

and unreasonable risks of harm. Skechers breached that duty by, among other things, defectively

designing, manufacturing, testing, inspecting, and selling the Lighted Shoes.

   83. Skechers also acted unreasonably in failing to provide appropriate and adequate warning

or instruction, and the failure to provide adequate warnings and instructions was a proximate cause

of the harm for which damages are sought.

   84. In addition, at the time the Lighted Shoes left Skechers’ control without an adequate

warning or instruction, they constituted unreasonably dangerous articles that Skechers knew, or in

the exercise of ordinary care should have known, posed a substantial risk of harm to a reasonably

foreseeable consumer. Skechers knew or should have known that the Lighted Shoes it designed,




                                                19
784233.1
       4:19-cv-04104-SLD-JEH # 1             Page 20 of 33



manufactured, produced, tested, inspected, marketed, distributed, and/or sold would, during

ordinary and foreseeable use, create an unreasonable safety risk and fail to perform as intended.

   85. At the time of the design or manufacture of the Lighted Shoes, Skechers acted unreasonably

in designing or manufacturing them, and this conduct proximately caused the harm for which

damages are sought.

   86. Furthermore, at the time the Lighted Shoes left the control of Skechers, it unreasonably

failed to adopt a safer, practical, feasible, and otherwise reasonable alternative design that could

have been adopted and that would have prevented or substantially reduced the risk of harm without

substantially impairing the usefulness, practicality, or desirability of the Lighted Shoes. At the

time the Lighted Shoes left the control of Skechers, their design was so unreasonable that no

reasonable person, aware of the relevant facts, would use or purchase them.

   87. Skechers knew or should have known that the Lighted Shoes created an unreasonable

safety risk as a result of the Defect, and that the Defect could cause personal injury and/or property

damage.

   88. Based on its knowledge, Skechers had a duty to disclose to Plaintiff and Class Members

the serious safety risks posed by the Lighted Shoes, in addition to a duty to disclose the nature of

the Defect.

   89. Skechers had a further duty not to put the defective products on the market, had a

continuing duty to remove its unsafe Lighted Shoes from the market, and also had a duty to seek

a recall from consumers.

   90. Skechers failed to exercise reasonable care with respect to the design, manufacture,

production, testing, inspection, marketing, distribution and sale of the Lighted Shoes by, among




                                                 20
784233.1
          4:19-cv-04104-SLD-JEH # 1           Page 21 of 33



other things, failing to design and manufacture the Lighted Shoes in a manner to ensure that, under

normal and intended usage, a serious safety risk such as the one posed by the Defect did not occur.

    91. Skechers failed to exercise reasonable care in failing to warn or to warn adequately and

sufficiently, either directly or indirectly, of the Defect.

    92. Skechers failed to exercise reasonable care when it knew of the safety risks the Defect

posed and actively concealed those risks from Plaintiff and Class Members.

    93. Skechers failed to exercise reasonable care when it knew of the safety risks posed by the

Defect and failed to replace, repair, or recall Lighted Shoes it knew or should have known were

unsafe and defective. As a direct and proximate result of Skechers’ negligence, Plaintiff and the

Class Members bought the Lighted Shoes without knowledge of the Defect or of the serious safety

risk, and purchased an unsafe product that could not be used for its intended purpose.

    94. As a direct and proximate result of Skechers’ negligence, Plaintiff and the Class Members

have suffered damages.

                                            COUNT IV
           Violation of Illinois Consumer Fraud and Deceptive Business Practices Act
                           (815 ILCS 505/1, et seq. and 720 ILCS 295/1a)
               (Plaintiff Guajard individually and on behalf of the Illinois Class)

    95. Plaintiff incorporates by reference each preceding paragraph as though fully set forth

herein.

    96. Plaintiff Guajardo brings this action on behalf of herself and the Illinois Class against

Skechers.

    97. Defendants are "person[s]" as that term is defined in 815 ILCS 505/ l (c).

    98. Plaintiff and the Illinois Class are "consumers" as that term is defined in 815 ILCS 505/l(e).

    99. The Illinois Consumer Fraud and Deceptive Business Practices Act ("Illinois CFA")

prohibits "unfair or deceptive acts or practices, including but not limited to the use or employment


                                                   21
784233.1
       4:19-cv-04104-SLD-JEH # 1             Page 22 of 33



of any deception, fraud, false pretense, false promise, misrepresentation or the concealment,

suppression or omission of any material fact, with intent that others rely upon the concealment,

suppression or omission of such material fact ... in the conduct of trade or commerce ... whether

any person has in fact been misled, deceived or damaged thereby." 815 ILCS 505/2.

   100.         In the course of their business, including at the point of sale while attempting to

persuade potential customers to purchase Skechers Lighted Shoes, Skechers concealed,

suppressed, and intentionally omitted material facts concerning the Lighted Shoes. Plaintiff and

Illinois Class members had no way of discerning that Skechers' representations were false and

misleading. Plaintiff and Illinois Class members did not and could not unravel Skechers' deception

on their own.

   101.         Skechers thus violated the Act by, at minimum willfully failing to disclose and

actively concealing the manufacturing defect in the Lighted Shoes.

   102.         Skechers engaged in misleading, false, unfair or deceptive acts or practices that

violated the Illinois CFA by failing to disclose and actively concealing the manufacturing defect

their Lighted Shoes.

   103.         Skechers intentionally and knowingly misrepresented material facts regarding the

Lighted Shoes with intent to mislead Plaintiff and the Illinois Class.

   104.         Skechers knew or should have known that its conduct violated the Illinois CFA.

Skechers owed Plaintiff and the Illinois Class a duty to disclose the illegality and public health and

safety risks of the Lighted Shoes because they:

       a.       possessed exclusive knowledge that they were manufacturing, selling, and

                distributing Lighted Shoes with a manufacturing defect throughout the United

                States;



                                                  22
784233.1
        4:19-cv-04104-SLD-JEH # 1            Page 23 of 33



       b.      intentionally concealed the foregoing from regulators, Plaintiff, Illinois Class

               members; and/or

       c.      made incomplete representations about the manufacturing defects in the Light Up

               Shoes while purposefully withholding material facts from Plaintiff and Illinois

               Class members that contradicted these representations.

   105.        Skechers concealed the manufacturing defects in their Lighted Shoes resulting in a

raft of negative publicity once the defects finally began to be disclosed. The value of the Lighted

Shoes has greatly diminished. In light of the stigma attached to those Lighted Shoes by Skechers'

conduct, they are now worth significantly less than they otherwise would be worth.

   106.        Skechers' fraudulent concealment of the true characteristics of their Lighted Shoes

was material to Plaintiff and the Illinois Class.

   107.        Skechers’ unfair or deceptive acts or practices were likely to and did in fact deceive

regulators and reasonable consumers, including Plaintiff, about the true quality of the Skechers

brand, the devaluing of integrity at Skechers, and the true value of the Lighted Shoes.

   108.        Plaintiff and the Illinois Class suffered ascertainable loss and actual damages as a

direct and proximate result of Defendants' misrepresentations and its concealment of and failure

to disclose material information. Plaintiff and the Illinois Class members who purchased or leased

the Lighted Shoes would not have purchased or leased them at all and/or-if the Lighted Shoes’ true

nature had been disclosed and mitigated, and would have paid significantly less for them. Plaintiff

and Class members also suffered diminished value of their Lighted Shoes, as well as lost or

diminished use.

   109.        Skechers had an ongoing duty to all of their customers to refrain from unfair and

deceptive practices under the Illinois CFA. All owners of Lighted Shoes suffered ascertainable

                                                    23
784233.1
        4:19-cv-04104-SLD-JEH # 1             Page 24 of 33



loss in the form of the diminished value of their Lighted Shoes as a result of Skechers' deceptive

and unfair acts and practices made in the course of Skechers' business.

   110.          Skechers’ violations present a continuing risk to Plaintiff as well as to the general

public. Defendants' unlawful acts and practices complained of herein affect the public interest.

   111.          As a direct and proximate result of Defendants' violations of the Illinois CFA,

Plaintiff and the Illinois Class have suffered injury-in-fact and/or actual damage.

   112.          Pursuant to 815 I LCS 505/10a(a), Plaintiff and the Illinois Class seek monetary

relief against Skechers in the amount of actual damages, as well as punitive damages because

Skechers acted with fraud and/or malice and/or was grossly negligent.

   113.          Plaintiff also seeks an order enjoining Skechers' unfair and/or deceptive acts or

practices, punitive damages, and attorneys' fees, and any other just and proper relief available

under 815 ILCS § 50511 et seq.

                                              COUNT V
                           Violation of Illinois Express Warranty Statute
                                         (810 ILCS 5/2-313)
                (Plaintiff Guajardo individually and on behalf of the Illinois Class)

   114.          Plaintiff incorporates by reference each preceding paragraph as though fully set

forth herein.

   115.          In connection with its sale of Lighted Shoes, Skechers expressly warranted that the

Lighted Shoes were free from defects and suitable for their intended use.

   116.          Plaintiff Guajardo, and each member of the Illinois Class, formed a contract with

Defendant at the time Plaintiff and the other members of the Illinois Class purchased the Lighted

Shoes. The terms of the contract include the promises and affirmations of fact made by Defendant

on the Lighted Shoes’ packaging and through marketing and advertising, as described above. This

labeling, marketing and advertising constitute express warranties and became part of the basis of


                                                  24
784233.1
       4:19-cv-04104-SLD-JEH # 1             Page 25 of 33



the bargain, and are part of the standardized contract between Plaintiff and the members of the

Illinois Class and Defendant.

   117.        Plaintiff Guajardo and the Class Members have privity of contract with Skechers

through their purchase of the Lighted Shoes, and through the warranties that Skechers issued to its

customers. Skecher’s warranties accompanied the Lighted Shoes and were intended to benefit

consumers of the Lighted Shores. To the extent Class Members purchased the Lighted Shores

from third-party retailers or received Lighted Shoes as a gift of a purchaser, privity is not required

because the Class Members are intended third-party beneficiaries of the contracts between

Skechers, third-party retailers, and purchasers.

   118.        The express warranties covering the Lighted Shores were a material part of the

bargain between Skechers and consumers. At the time it made these express warranties, Skechers

knew of the purpose for which the Lighted Shoes were to be used.

   119.        Skechers breached its express warranties by selling Lighted Shores that were, in

actuality, not free of defects, not suitable for their intended used, not made from merchantable

material, and were not safe as children’s’ footwear. Skechers breached its express written

warranties to Plaintiff and Class Members in that the Lighted Shoes contain the Defect on the very

first day of purchase, creating a serious safety risk to Plaintiff and Class Members.

   120.        The Lighted Shoes that Plaintiff and Class Members purchased were subject to the

Defect and caused each of them damages including loss of the product, loss of the benefit of their

bargain, and personal injuries.

   121.        Skechers breached its express warranty by failing to replace the defective Lighted

Shoes despite its knowledge of the Defect, and/or despite its knowledge of alternative designs,

materials, and/or options for manufacturing the Lighted Shoes.



                                                   25
784233.1
       4:19-cv-04104-SLD-JEH # 1             Page 26 of 33



   122.        To the extent that Skechers offered to replace the defective products, the warranty

of replacement fails in its essential purpose because it is insufficient to make Plaintiff and Class

Members whole. Skechers’ 45-day return policy does not apply to all defective Lighted Shoes –

it only applies to that already manifested the latent Defect and then only if the Defect manifests

within 45 days of purchase. The warranty of replacement of defective Lighted Shoes is insufficient

to adequately cover all Lighted Shoes and fails in its essential purpose, making consumers whole.

   123.        Many of the damages resulting from the defective Lighted Shoes cannot be resolved

through the limited remedy of replacement, as incidental and consequential damages have already

been suffered due to Skechers conduct as alleged herein.

   124.        Accordingly, recovery by Plaintiff and Class Members is not limited to the limited

warranty of replacement, and they seek all remedies allowed by law.

   125.        Upon information and belief, Skechers received further notice and has been on

notice of the Defect and of its breaches of warranties through customer claims reporting the

problems with the Lighted Shoes, customer complaints from various sources, numerous lawsuits

filed against it over failures of the Lighted Shoes, and its own internal and external testing.

   126.        Despite having notice and knowledge of the Defect, Skechers failed to provide

Defect-free Lighted Shoes to Plaintiff and Class Members and failed to provide any form of

compensation for the damages resulting from the Defect.

   127.        As a direct and proximate cause of Skechers’ breach of its express warranties,

Plaintiff and Class Members did not receive the benefit of the bargain and suffered damages at the

point of sale stemming from their overpayment for the Lighted Shoes with the Defect.




                                                 26
784233.1
        4:19-cv-04104-SLD-JEH # 1            Page 27 of 33



                                              COUNT VI
                           Violation of Illinois Implied Warranty Statute
                                         (810 ILCS 5/2-314)
                (Plaintiff Guajardo individually and on behalf of the Illinois Class)

   128.          Plaintiff incorporates by reference each preceding paragraph as though fully set

forth herein.

   129.          The Lighted Shoes purchased by Plaintiff Guajardo and Class Members was

defectively designed and manufactured and posed a serious and immediate safety risk to

consumers and the public.

   130.          All of the Lighted Shoes sold by Skechers left Skechers’ facilities and control with

a Defect caused by a defective design incorporated into the manufacture of the Lighted Shoes.

   131.          The Defect placed and/or places Plaintiff and Class Members at risk of injury and/or

property damage through the use of the Lighted Shoes.

   132.          The law imposes a duty requiring manufacturers or sellers of a product to ensure

that the product is merchantable and reasonably fit for the ordinary purposes for which such a

product is used, and that the product is acceptable in trad for the product description. This implied

warranty of merchantability is part of the basis of the bargain between Skechers and consumers,

including Plaintiff and the Class Members.

   133.          Notwithstanding the aforementioned duty, at the time of deliver, Skechers breached

the implied warranty of merchantability in that the Lighted Shoes are defective and poses a serious

safety risk, was not fit for the ordinary purposes for which they were used, would not pass without

objection, and failed to conform to the standard performance of like products.

   134.          Skechers knew, or should have known, that the Lighted Shoes posed a safety risk

and was defective, and that it breached the implied warranties at the time it sold the Lighted Shoes

to Plaintiff and Class Members or otherwise placed them into the stream of commerce.


                                                  27
784233.1
        4:19-cv-04104-SLD-JEH # 1           Page 28 of 33



    135.        Plaintiff Guajardo and the Class Members have privity of contract with Skechers

through their purchase of the Lighted Shoes, and through the express written and implied

warranties that Skechers issued to its customers. Skechers warranties accompanied the Lighted

Shoes and were intended to benefit consumers. To the extent Class Members purchased the

Lighted Shoes from third-party retailers, privity is not required because Class Members are

intended third-party beneficiaries of the contracts between Skechers and third-party retailers.

    136.        As a direct and proximate result of Skechers’ breach of the implied warranties,

Plaintiff and Class Members bought Skechers without knowledge of the Defect or the serious

safety risks.

    137.        As a direct and proximate result of Skechers’ breach of the implied warranties,

Plaintiff and Class Members purchased unsafe Lighted Shoes for their children that were not fit to

be used for their intended purpose as children’s’ footwear.

    138.        Upon information and belief, Skechers received notice and has been on notice of

the Defect and of its breaches of warranties through customer claims reporting problems with the

Lighted Shoes, consumer complaints at various sources, numerous lawsuits filed against it over

failures of the Lighted Shoes, and its own internal and external testing.

    139.        Despite having notice and knowledge of the Defect, Skechers failed to provide

Defect-free Lighted Shoes to Plaintiff and Class Members and failed to provide any form of

compensation for the damages resulting from the Defect.

    140.        As a direct and proximate result of Skechers’ breach of the implied warranties,

Plaintiff and Class Members have suffered damages.




                                                 28
784233.1
        4:19-cv-04104-SLD-JEH # 1             Page 29 of 33



                                          COUNT VII
           Violation of Illinois’s Uniform Deceptive Trade Practices Act (UDTPA)
                                    (815 ILCS 510/1, et seq.)
             (Plaintiff Guajardo individually and on behalf of the Illinois Class)

    141.        Plaintiff incorporates by reference each preceding paragraph as though fully set

forth herein.

    142.        At all times material, Illinois’s Uniform Deceptive Trade Practices Act, 815 Ill.

Comp. Stat. 510/1, et seq., was in full force and effect.

    143.        The Illinois UDTPA provides in pertinent part that a “person engages in a deceptive

trade practice when, in the course of his or her business, vocation, or occupation,” the person does

any of the following: “. . . (5) represents that goods or services have . . . uses, benefits, or qualities

that they do not have . . .; (7) represents that goods or services are of a particular standard, quality,

or grade or that goods are a particular style or model, if they are of another; . . . [or] (12 engages

in any other conduct which similarly creates a likelihood of confusion or misunderstanding.” 815

Ill. Comp. Stat. 510/2.

    144.        Defendant is a “person” within the meaning of 815 Ill. Comp. Stat. 510/1(5).

    145.        Defendant’s actions, as alleged herein, constitute deceptive, unfair, fraudulent, and

unlawful practices committed in violation of the Illinois UDTPA.

    146.        All of the conduct misrepresentations alleged herein occurred in the course of

Defendant’s business and was part of a pattern or generalized course of conduct.

    147.        As described more fully above, Defendant knew of the Defect and that the Lighted

Shores posed a serious safety risk to Plaintiff and Illinois Class Members. Defendant concealed

that knowledge and misrepresented to consumers and the public that its Lighted Shoes were

durable and safe for normal use.




                                                   29
784233.1
       4:19-cv-04104-SLD-JEH # 1            Page 30 of 33



   148.        Despite its knowledge of the serious safety risk the Lighted Shoes posed to

consumers, Defendant failed to issue a warning or to recall and/or replace the Lighted Shoes and

instead concealed the Defect and the safety issues with the Lighted Shoes for years, which

continues to this day.

   149.        As an entity with exclusive knowledge regarding the safety risk and Defect in the

Lighted Shoes, Defendant had a duty to disclose the existence of any defect, particularly given the

fact that the Lighted Shoes posed a serious safety risk to Plaintiff and Class Members.

   150.        Plaintiff and Illinois Class members reasonably expected that Skechers would

disclose the existence of the Defect and the serious safety risk the Lighted Shoes posed to

consumers and the public, information which is and was material to Plaintiff and Illinois Class

Members. Plaintiff and Illinois Class Members also reasonably expected that Skechers would not

sell a product that was unsafe to use.

   151.        Skechers, at all times material, knew or should have known that Plaintiff and

Illinois Class Members did not know of, nor could reasonably have been expected to discover the

safety risk posed by the Lighted Shoes and that Skechers was in exclusive possession of the

knowledge of the Defect.

   152.        By concealing the serious safety risk posed by the Lighted Shoes and the existence

of the Defect and representing that the Lighted Shoes were safe for their intended use as children’s’

everyday footwear, Skechers engaged in actionable conduct within the meaning of the Illinois

UDTPA.

   153.        Had Plaintiff and Illinois Class Members known of the serious safety risk and/or

the Defect in the Lighted Shoes, they would not have purchased the Lighted Shoes, or else would

have paid substantially less for them.



                                                 30
784233.1
        4:19-cv-04104-SLD-JEH # 1             Page 31 of 33



    154.        Skechers’ deceptive, unfair, fraudulent, and unlawful conduct alleged herein was

specifically designed to and did induce Plaintiff and Illinois Class Members to purchase the

Lighted Shoes.

    155.        Plaintiff and Illinois Class Members suffered injury and/or damage to real or

personal property as a result of their purchases and thus Plaintiff Guajardo has standing to represent

the Illinois Class in this action.

    156.         As a direct and proximate result of Skechers’ violation of the Illinois UDTPA

alleged herein, Plaintiff and the Illinois Class Members were damaged. Plaintiff and Illinois Class

Members seek injunctive relief, pursuant to 815 Ill. Comp. Stat. 510/3, against Skechers based

upon the market share that Skechers claims to have for Lighted Shoes and the extremely high

likelihood that Plaintiff and Illinois Class members may personally suffer future damages from the

failure of Skechers’ Lighted Shoes.

                                          JURY DEMAND

        Plaintiff respectfully request a trial by jury on all causes of action so triable.

                                      PRAYER FOR RELIEF

        Plaintiff, individually and on behalf of all others similarly situated, requests the Court enter

judgment against Skechers, and accordingly requests the following:

                 A. An Order certifying this action as a class action;

                 B. An Order appointing Plaintiff as the Class representative, and appointing the

                    undersigned counsel as Class Counsel;

                 C. A Declaration of the defect and that the warranty fails its essential purpose;




                                                   31
784233.1
       4:19-cv-04104-SLD-JEH # 1         Page 32 of 33



             D. An Order awarding injunctive relief by requiring Skechers, at its own expense,

                to issue corrective actions, including notification, recall, inspection, and, as

                necessary, repair and replacement of the Lighted Shoes;

             E. Payment to Plaintiffs and all Class Members of all damages associated with or

                caused by the defective Lighted Shoes, in an amount to be proven at trial;

             F. An award of attorneys’ fees and costs, as provided by law and/or as would be

                reasonable from any recovery of monies recovered for or benefits bestowed on

                the Class;

             G. Interest as provided by law, including but not limited to pre-judgment and post-

                judgment interest as provided by rule or statute; and,

             H. Such other and further relief as this Court may deem just, equitable, or proper.



Date: May 16, 2019                                LITE DEPALMA GREENBERG, LLC

                                                  /s/ Kyle A. Shamberg
                                                  Katrina Carroll*
                                                  kcarroll@litedepalma.com
                                                  Kyle A. Shamberg
                                                  kshamberg@litedepalma.com
                                                  LITE DEPALMA GREENBERG, LLC
                                                  111 West Washington Street, Suite 1240
                                                  Chicago, Illinois 60602
                                                  Telephone: (312) 750-1265

                                                  Gregory F. Coleman*
                                                  greg@gregcolemanlaw.com
                                                  Adam A. Edwards*
                                                  adam@gregcolemanlaw.com
                                                  GREG COLEMAN LAW, PC
                                                  First Tennessee Plaza
                                                  800 S. Gay Street, Suite 1100
                                                  Knoxville, TN 37929
                                                  Telephone: (865) 247-0080
                                                  Facsimile: (865) 522-0049


                                             32
784233.1
       4:19-cv-04104-SLD-JEH # 1   Page 33 of 33




                                           *Pro Hac Vice Applications to be submitted

                                           Attorneys for Plaintiffs and the Putative
                                           Class




                                      33
784233.1
